DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 29th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Action mailed 11/22/2021. Examiner further acknowledges applicant’s acknowledgement of examiner’s correct interpretation of the 112(b) issues.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. The reasons for non-persuasiveness are evident in the rejection hereinafter.
Applicant have amended the independent claims 1, 9, and 18 to read in parts “storing a first value of a property of a plurality of properties that are associated with an entity communicatively coupled to the network, wherein the first value of the property is based on the network traffic, and each of the plurality of properties are associated with a respective weight” and  “storing an indicator that anomaly is detected based on the respective weight of the property” to overcome the teachings of Bratspiess. These additional limitations upon which applicant’s arguments were solely based though were implicitly disclosed by the applicant in paragraphs 0027 and 0028 do not overcome the art of record. Applicant’s 
 Applicant referred to weight as a multiplier applied to a number (eg, one) representing a single change of a property. This implies that weight is a value applied to a property. These limitations were in fact taught by the art of Bratspiess in  ¶0073 ………………“the baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network” ……………….. 
The Applicant’s arguments regarding the rejection of independent claims 1, 9, and 18 and their respective dependent claims in view of Bratspiess is therefore not persuasive in view of ¶0073. 
Additionally, the applicant’s arguments that Ghosh does not teach the limitations that a plurality of properties each having a respective weight, and storing an indicator that anomaly is detected based on the respective weight of the property are moot because Ghosh discloses weight being used to increment a counter as recited in (Col 5, lines 8-12) 
All applicant’s arguments are thus not persuasive and this action is made final. See the final office action below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-2, 7-10, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. PGPub. No. 2016/0173511 to BRATSPIESS et al. (hereafter Bratspiess).
 	
Regarding claim 1, Bratspiess discloses a method comprising: 
accessing network traffic from a network (see Bratspiess disclosing in ¶ 0068 how Hardware processors 140A and 140B perform measurements of the traffic of the network, which the examiner equates to “accessing network traffic”, e.g : “Hardware processors 140A and 140B may be configured to perform measurements on the traffic of network 170 passing through ports 160A, 160B and 160C. Each of network interfaces 130A and 130B and storage devices 150A and 150B may be operatively coupled with one of hardware processors 140A and 140B, correspondingly.”); 
storing a first value of a property of a plurality of properties that are associated with an entity communicatively coupled to the network, wherein the first value of the property is based on the network traffic and each of the plurality of properties are associated with a respective weight. (see Bratspiess disclosing in ¶ 0073 how a baseline profile of an activity of the network devices may be initially created, which the examiner equates to meeting the limitation mentioned above. e.g: “a baseline profile of an activity of the network may be initially created. The network activity may be in (i.e., incoming) and/or out (i.e., outgoing) network activity. The baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network, including characteristics representing the network architecture and topology (e.g., number, identification and location of network appliances and other network elements), characteristics of the network appliances (e.g., the power which is drawn by a network appliance, inbound and outbound traffic generated by a network appliance and its characteristics) and/or of other network elements such as cables and fibers (e.g., cable length, fiber length, fiber reflections and/or fiber attenuation).” –wherein plurality of properties is recited as… “the baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network”,………….), and each of the plurality of properties are associated with a respective weight (respective baseline value, Para 0073);
accessing additional network traffic associated with the entity (see Bratspiess in ¶ 0011, 0074, in particular ¶0074 discloses how further traffic is collected, e.g: “the ports may be15 continuously monitored”); 
determining, by a processing device, a second value of the property based on the additional network traffic (see Bratspiess in ¶ 0074, where an event is recorded that is triggered by the additional monitoring of traffic: “following an activation of a protection mode, an irregular event may be identified”); 
determining whether the first value of the property does not match the second value of the property (see Bratspiess in ¶ 0074, where the irregular traffic is compared with the baseline: “detecting a deviation of traffic of the network passing through a port from the baseline profile”); and 
in response to the first value of the property not matching the second value of the property, storing an indicator that an anomaly is detected based on the respective weight of the property (see Bratspiess in ¶ 0073-0074 & 76, where once a deviation from the baseline profile is detected, the system may classify the deviation as an irregular event that may indicate a cyberattack: “The characteristics are such that a change in the inquired or measured values of these characteristics may indicate that the network is under a physical or a cyber- attack.”; …………)  (wherein consecutive measurements are made (Para 76)).

Regarding claim 2, Bratspiess discloses the method of claim 1 further comprising: performing an action based on the indicator that an anomaly is detected (See Bratspiess disclosing in ¶ 0076 where the system may take an action when there is an indication that anomaly has been detected. “once a deviation from the baseline value is detected (i.e., beyond the error range), the system may take an action or engage in a set of actions, according to the specific action configuration of the system”). 
Regarding claim 7, Bratspiess discloses the method of claim 2, wherein the action comprises at least one of changing a virtual local area network (VLAN) associated with the entity, quarantining the entity, initiating an update, tracking further network traffic of the entity, or sending a notification associated with the entity (See Bratspiess disclosing in ¶ 0015; ¶ 0077 wherein the action to be taken comprises at least any of the actions listed below.  “The actions which may be taken by the system, once an irregular event is detected or confirmed may include generation of an event log (e.g., by using syslog or Simple Network Management Protocol trap), issuing an alert, disabling the port, blocking the communication from and/or to a specific network appliance, and/or sending suspicious data with respect to the irregular event for further analysis in an external dedicated system”). 
Regarding claim 8, Bratspiess discloses the method of claim 1, wherein the first value of a property associated with the entity is determined without an agent (See Bratspiess disclosing in ¶ 0010 how at least one hardware processor create the baseline profile of an activity of the network. “at least one hardware processor configured to: upon initial setup of said security device, create a baseline profile of an activity of the network, and following an activation of a protection mode, identify an irregular event by detecting a deviation of network traffic passing through a port of the ports from said baseline profile”). The examiner equates this to wherein the first value of the property associated with the entity is determined without an agent.
 
           Regarding claim 9, Bratspiess discloses a system comprising: 
a memory (See Bratspiess disclosing in ¶ 0186 “A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing”); which the examiner interprets as a system comprising a memory  and; 
a processing device, operatively coupled to the memory (See Bratspiess disclosing in ¶ 0187 which the examiner equates to “a processing device, operatively coupled to the memory” “A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device”), to: 
accessing network traffic from a network (see Bratspiess disclosing in ¶ 0068 how Hardware processors 140A and 140B perform measurements of the traffic of the network, which the examiner equates to “accessing network traffic”, e.g.: “Hardware processors 140A and 140B may be configured to perform measurements on the traffic of network 170 passing through ports 160A, 160B and 160C. Each of network interfaces 130A and 130B and storage devices 150A and 150B may be operatively coupled with one of hardware processors 140A and 140B, correspondingly.”); 
storing a first value of a property of a plurality of properties that are associated with an entity communicatively coupled to the network, wherein the first value of the property is based on the network traffic and each of the plurality of properties are associated with a respective weight. (see Bratspiess disclosing in ¶ 0073 how a baseline profile data structure of activity of the network devices may be initially created, which the examiner equates to meeting the limitation mentioned above. e.g: “a baseline profile of an activity of the network may be initially created. The network activity may be in (i.e., incoming) and/or out (i.e., outgoing) network activity. The baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network, including characteristics representing the network architecture and topology (e.g., number, identification and location of network appliances and other network elements), characteristics of the network appliances (e.g., the power which is drawn by a network appliance, inbound and outbound traffic generated by a network appliance and its characteristics) and/or of other network elements such as cables and fibers (e.g., cable length, fiber length, fiber reflections and/or fiber attenuation).” –wherein plurality of properties is recited as… “the baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network”,………….), and each of the plurality of properties are associated with a respective weight (respective baseline value, Para 0073);
the ports may be15 continuously monitored”); 
determining, by a processing device, a second value of the property based on the additional network traffic (see Bratspiess in ¶ 0074, where an event is recorded that is triggered by the additional monitoring of traffic: “following an activation of a protection mode, an irregular event may be identified”); 
determining whether the first value of the property does not match the second value of the property (see Bratspiess in ¶ 0074, where the irregular traffic is compared with the baseline: “detecting a deviation of traffic of the network passing through a port from the baseline profile”); and 
in response to the first value of the property not matching the second value of the property, storing an indicator that an anomaly is detected based on the respective weight of the property (see Bratspiess in ¶ 0073-0074 & 76, where once a deviation from the baseline profile is detected, the system may classify the deviation as an irregular event that may indicate a cyberattack: “The characteristics are such that a change in the inquired or measured values of these characteristics may indicate that the network is under a physical or a cyber- attack.”; (wherein consecutive measurements are made (Para 76)).

Regarding claim 10, Bratspiess discloses the system of claim 9, the processing device further to: perform an action based on the indicator that an anomaly is detected. (See Bratspiess disclosing in ¶ 0076 where the system may take an action when there is an indication that anomaly has been detected. “once a deviation from the baseline value is detected (i.e., beyond the error range), the system may take an action or engage in a set of actions, according to the specific action configuration of the system”). 
Regarding claim 16, Bratspiess discloses the system of claim 10, wherein the action comprises at least one of changing a virtual local area network (VLAN) associated with the entity, quarantining the entity, initiating an update, tracking further network traffic of the entity, or sending a notification associated with the entity. (See Bratspiess disclosing in ¶ 0015; ¶ 0077 wherein the action to be taken comprises at least any of the actions listed below.  “The actions which may be taken by the system, once an irregular event is detected or confirmed may include generation of an event log (e.g., by using syslog or Simple Network Management Protocol trap), issuing an alert, disabling the port, blocking the communication from and/or to a specific network appliance, and/or sending suspicious data with respect to the irregular event for further analysis in an external dedicated system”).
 
Regarding claim 17, Bratspiess discloses the system of claim 9, wherein the first value of a property associated with the entity is determined without an agent. (See Bratspiess disclosing in ¶ 0010 how at least one hardware processor create the baseline profile of an activity of the network. “at least one hardware processor configured to: upon initial setup of said security device, create a baseline profile of an activity of the network, and following an activation of a protection mode, identify an irregular event by detecting a deviation of network traffic passing through a port of the ports from said baseline profile”).The examiner equates this to wherein the first value of the property associated with the entity is determined without an agent.
 
Regarding claim 18, Bratspiess discloses a non-transitory computer readable medium having instructions encoded thereon that, (See Bratspiess disclosing in ¶ 0186 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”)  when executed by a processing device (See Bratspiess disclosing in ¶ 0187  “A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device”) 
cause the processing device to: 
 accessing network traffic from a network (see Bratspiess disclosing in ¶ 0068 how Hardware processors 140A and 140B perform measurements of the traffic of the network, which the examiner equates to “accessing network traffic”, e.g. : “Hardware processors 140A and 140B may be configured to perform measurements on the traffic of network 170 passing through ports 160A, 160B and 160C. Each of network interfaces 130A and 130B and storage devices 150A and 150B may be operatively coupled with one of hardware processors 140A and 140B, correspondingly.”); 
storing a first value of a property of a plurality of properties that are associated with an entity communicatively coupled to the network, wherein the first value of the property is based on the network traffic and each of the plurality of properties are associated with a respective weight. (see Bratspiess disclosing in ¶ 0073 how a baseline profile data structure of activity of the network devices may be initially created, which the examiner equates to meeting the “a baseline profile of an activity of the network may be initially created. The network activity may be in (i.e., incoming) and/or out (i.e., outgoing) network activity. The baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network, including characteristics representing the network architecture and topology (e.g., number, identification and location of network appliances and other network elements), characteristics of the network appliances (e.g., the power which is drawn by a network appliance, inbound and outbound traffic generated by a network appliance and its characteristics) and/or of other network elements such as cables and fibers (e.g., cable length, fiber length, fiber reflections and/or fiber attenuation).” –wherein plurality of properties is recited as… “the baseline profile may include baseline values for various provided, inquirable and/or measurable characteristics of the network”,………….), and each of the plurality of properties are associated with a respective weight (respective baseline value, Para 0073);
accessing additional network traffic associated with the entity (see Bratspiess in ¶ 0011, 0074, in particular ¶0074 discloses how further traffic is collected, e.g: “the ports may be15 continuously monitored”); 
determining, by a processing device, a second value of the property based on the additional network traffic (see Bratspiess in ¶ 0074, where an event is recorded that is triggered by the additional monitoring of traffic: “following an activation of a protection mode, an irregular event may be identified”); 
determining whether the first value of the property does not match the second value of the property (see Bratspiess in ¶ 0074, where the irregular traffic is compared with the baseline: “detecting a deviation of traffic of the network passing through a port from the baseline profile”); and 
The characteristics are such that a change in the inquired or measured values of these characteristics may indicate that the network is under a physical or a cyber- attack.”; (wherein consecutive measurements are made (Para 76)).

Regarding claim 19, Bratspiess discloses the non-transitory computer readable medium of claim 18, the processing device further to: perform an action based on the indicator that an anomaly is detected. (See Bratspiess disclosing in ¶ 0076 where the system may take an action when there is an indication that anomaly has been detected. “once a deviation from the baseline value is detected (i.e., beyond the error range), the system may take an action or engage in a set of actions, according to the specific action configuration of the system”). 
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0173511 to BRATSPIESS et al. (hereafter Bratspiess) in view of U.S. PGPub. No. 2019/0182278 to Das et al. (hereafter Das).

Regarding claim 3, Bratspiess discloses the method of claim 1 but fails to explicitly disclose wherein storing the indicator that anomaly is detected comprises incrementing a counter; and determining whether the counter is greater than a threshold, wherein in response to the counter being greater than the threshold, the indicator that an anomaly is detected is stored.
However, Das discloses wherein storing the indicator that anomaly is detected comprises incrementing a counter; and determining whether the counter is greater than a threshold, wherein in response to the counter being greater than the threshold, the indicator that an anomaly is detected is stored (see Das disclosing in ¶ 0052 where counting is done on the data before the warning of an anomaly detection which the examiner equates to incrementing a counter; and determining whether the counter is greater than a threshold, wherein in response to the counter being greater than the threshold, the indicator that an anomaly has detected is stored  e.g “According to some embodiments, if anomaly is detected, in order to avoid false warnings, steps are taken to count the number of times in a predefined time period the data is found to be anomalous before warning of an intrusion”). See also Das claim 19.

Regarding claim 4, the combination of Bratspiess and Das discloses the method of claim 3, wherein the threshold is associated with two or more of the plurality of properties (see Bratspiess in ¶ 0088  where a threshold is associated with a network property i.e. the length  of a fiber which the examiner equates to “wherein the threshold is associated with two or more properties”  e.g “An acceptable error range may be set, optionally by a user of the system, in order to prevent false alarm. For example, a threshold of ten meters may be set”). 
Regarding claim 11, Bratspiess discloses the system of claim 9, but does not explicitly discloses wherein storing the indicator that the anomaly is detected further includes to: increment by the processing device, a counter; and determine by the processing device, whether the counter is greater than or equal to a threshold, wherein in response to the counter being greater than or equal to the threshold, the indicator that an anomaly is detected is stored.
However, Das discloses wherein storing the indicator that the anomaly is detected further includes to: increment by the processing device, a counter; and determine by the processing device, whether the counter is greater than or equal to a threshold, wherein in response to the counter being greater than or equal to the threshold, the indicator that an anomaly is detected is stored: (¶ 0052) and claim 13.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of increment by the processing 
Regarding claim 12, the combination of Bratspiess and Das discloses the system of claim 11, wherein the threshold is associated with two or more properties. (see Bratspiess in ¶ 0088 where a threshold is associated with a network property i.e. the length of a fiber. e.g “An acceptable error range may be set, optionally by a user of the system, in order to prevent false alarm. For example, a threshold of ten meters may be set”). 
 Regarding claim 20, Bratspiess discloses the non-transitory computer readable medium of claim 18 but does not explicitly disclose wherein storing the indicator that the anomaly is detected further includes to increment by the processing device a counter; and determine, by the processing device, whether the counter is greater than or equal to a threshold, wherein in response to the counter being greater than or equal to the threshold, the indicator that an anomaly is detected is stored.
However, Das discloses wherein storing the indicator that the anomaly is detected further includes to increment by the processing device a counter; and determine, by the processing device, whether the counter is greater than or equal to a threshold, wherein in response to the counter being greater than or equal to the threshold, the indicator that an anomaly is detected is stored. (¶ 0052) and claim 19.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increment a counter; and determine whether the counter is .

Claims 5-6, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0173511 to BRATSPIESS et al. (hereafter Bratspiess) in view of U.S. PGPub. No. 2019/0182278 to Das et al. (hereafter Das) and further in view of U.S. Patent No 7181768 to Gosh et al. (hereinafter Gosh)
Regarding claim 5, Bratspiess in view of Das discloses the method of claim 3, but fails to explicitly disclose wherein the respective weight associated with the property is used to increment the counter.                                                                                                            However, Ghosh discloses wherein the respective weight associated with the property is used to increment the counter (see Ghosh in col. 5, lines 8-12 whereby concentrated incidences of anomalous have greater weight in the counting process; “in a preferred embodiment, the temporal locality algorithm counts the number of anomalous or misuse behaviors encountered over time and slowly decrements the counter, whereby clusters, ie., concentrated incidences, of encountered behavior have a greater weight in the counting process”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the respective weight associated with the property is used to increment the counter as taught by Ghosh and to incorporate it into the system of Bratspiess and Das in order to improve anomaly detection in the network (Col. 4, lines 46-49).
Regarding claim 6, Bratspiess in view of Das and Ghosh discloses the method of claim 5, Ghosh further discloses wherein at least one of the respective weight associated with each of the plurality of properties or the threshold are user configurable (see Ghosh disclosing in Col 12, Lines 10-17 where weight is assigned to each of the links feeding from a context node to its associated hidden node which the examiner equates to “wherein at least one of the respective weight associated with each of the plurality of properties or the threshold are user configurable”
A fixed weight is assigned to each of the links feeding from a context node to its associated hidden node. For example, link 312 links context node 311 to hidden node 310 and has a fixed weight. In contrast, all of the other links, such as links from the input nodes to the hidden nodes, links from the hidden nodes into the context nodes (e.g., link 313) and links from the hidden nodes into the output nodes have weights adjusted during the network training phase”). 
Regarding claim 13, Bratspiess in view of Das discloses the system of claim 11, but fails to explicitly disclose wherein the respective weight associated with the property is used to increment the counter.                                                                                                            However, Ghosh discloses wherein the respective weight associated with the property is used to increment the counter (see Ghosh in col. 5, lines 8-12 whereby concentrated incidences of anomalous have greater weight in the counting process; “in a preferred embodiment, the temporal locality algorithm counts the number of anomalous or misuse behaviors encountered over time and slowly decrements the counter, whereby clusters, ie., concentrated incidences, of encountered behavior have a greater weight in the counting process”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the respective weight 
Regarding claim 14, Bratspiess in view of Das and Ghosh discloses the system of claim 11, Ghosh further discloses wherein at least one of the respective weight associated with each of the plurality of properties or the threshold are user configurable (see Ghosh disclosing in Col 12, Lines 10-17 where weight is assigned to each of the links feeding from a context node to its associated hidden node which the examiner equates to “wherein at least one of the respective weight associated with each of the plurality of properties or the threshold are user configurable”
A fixed weight is assigned to each of the links feeding from a context node to its associated hidden node. For example, link 312 links context node 311 to hidden node 310 and has a fixed weight. In contrast, all of the other links, such as links from the input nodes to the hidden nodes, links from the hidden nodes into the context nodes (e.g., link 313) and links from the hidden nodes into the output nodes have weights adjusted during the network training phase”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0173511 to BRATSPIESS et al. (hereafter Bratspiess) in view of U.S. PGPub. No. 2007/0113281 to Leach (hereafter Leach).

Regarding claim 15, Bratspiess discloses the system of claim 9, but fails to explicitly disclose wherein a risk associated with the at least one entity is determined based on an objective 
 However, Leach discloses wherein a risk associated with the at least one entity is determined based on an objective associated with at least one of entity risk, entity sensitivity, or entity types in the network portion (¶ 0016).”Each entity in the risk chain may be an entity with substantially the properties of an entity selected from the following list of entity types: threat agents; attacks; security breaches; disruptions; damage”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the risk associated with the at least one entity is based on an objective associated with at least one of entity risk, entity sensitivity, or entity types in the network portion as taught by Leach and incorporate it into the system of Bratspiess in order to efficiently control threats in the network.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPUb No 20180241654.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MUDASIRU K OLAEGBE/            Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/            Supervisory Patent Examiner, Art Unit 2495